Third District Court of Appeal
                               State of Florida

                          Opinion filed January 27, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-671
                          Lower Tribunal No. 09-4952
                             ________________


                              Iehuda Tzynder,
                                    Appellant,

                                        vs.

                              Keren Edelsburg,
                                    Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, George A. Sarduy, Judge.

     Nancy A. Hass (Hollywood), for appellant.

      Kahn, Lewen & Resnik and Greg A. Lewen and Marcy S. Resnik (Dania),
for appellee.


Before WELLS, ROTHENBERG and EMAS, JJ.

     PER CURIAM.
      Appellant Iehuda Tzynder appeals from a final judgment modifying parental

responsibility and timesharing. We affirm the final judgment in all respects, save

one: the final judgment modifies Tzynder’s timesharing with the minor child by

restricting contact to one time per week, and requires that all contact with and

access to the minor child be in a supervised setting. However, the final judgment

fails to identify what steps Tzynder must take in order to reestablish unsupervised

timesharing. On remand, the trial court shall amend the final judgment to identify

the necessary steps which Tzynder must take in order to reestablish unsupervised

timesharing with the parties’ minor child. See Hunter v. Hunter, 540 So. 2d 235

(Fla. 3d DCA 1989); Perez v. Fay, 160 So. 3d 459 (Fla. 2d DCA 2015).

      Affirmed in part, reversed in part, and remanded.




                                        2